Case: 16-15862    Date Filed: 08/18/2017   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-15862
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 4:14-cv-00220-RH-CAS



CONRAAD L. HOEVER,

                                                               Plaintiff-Appellant,

                                      versus

C. FLETCHER,
Officer in Charge Captain,
M. MILLETTE,
Classification Officer,
V. WATSON,
Officer in Charge Lieutenant,

                                                            Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (August 18, 2017)
              Case: 16-15862     Date Filed: 08/18/2017    Page: 2 of 4


Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Conrad Hoever, a Florida prisoner, appeals pro se the dismissal of his claim

that prison officials violated his right to due process when they placed him in

disciplinary confinement and the summary judgment against his claim of

retaliation in violation of his right to free speech. Hoever alleged in his complaint

that the prison officials conspired to put him in disciplinary confinement for 30

days as retaliation for filing grievances. He also alleged that, while in

confinement, he was deprived of some clothing and a pen, was given a mattress

with little filling, and injured his knee on the bed frame due to the poor mattress.

And Hoever argues that the magistrate judge abused his discretion in denying him

discovery even though he failed to raise that issue to the district court. We affirm.

      We review de novo a dismissal for failure to state a claim. Leib v.

Hillsborough Cnty. Pub. Transp. Comm’n, 558 F.3d 1301, 1305 (11th Cir. 2009).

We also review a summary judgment de novo. Weeks v. Harden Mfg. Corp., 291
F.3d 1307, 1311 (11th Cir. 2002).

      We affirm the dismissal of Hoever’s complaint that the prison officials

violated his right to due process. A prisoner is entitled to due process when a

change in his conditions of confinement is so severe that it essentially exceeds the

sentence imposed by the court. Kirby v. Siegelman, 195 F.3d 1285, 1291 (11th Cir.


                                           2
              Case: 16-15862      Date Filed: 08/18/2017   Page: 3 of 4


1999). Due process is also required when the state has consistently bestowed a

certain benefit to prisoners and the deprivation of that benefit imposes atypical and

significant hardship on the prisoner in relation to the ordinary incidents of prison

life. Id. Due process also entitles a prisoner facing disciplinary review to

receive advance written notice of the charges against him; an opportunity to call

witnesses and present documentary evidence, so long as doing so is consistent with

institutional safety and correctional goals; and a written statement outlining the

evidence relied on and the reasons for the disciplinary action. O’Bryant v. Finch,

637 F.3d 1207, 1213 (11th Cir. 2011). A 30-day period of disciplinary confinement

does not rise to the level of an atypical and significant hardship. See Sandin v.

Conner, 515 U.S. 472, 483‒84 (1995). And 30 days in disciplinary confinement

does not constitute a change in the conditions of confinement so severe that it

essentially exceeded Hoever’s sentence imposed. See Kirby, 195 F.3d at 1291.

Deprivation of an adequate mattress, clothing for a few hours, and a pen for several

days—which led to a deprivation of medical attention for his non-emergency knee

pain—also do not rise to the level of due process violations. See Sandin, 515 U.S.

at 484–85. The defendants satisfied Hoever’s due process rights when, as he

alleged in his complaint, they provided him notice of the charges against him, an

opportunity to be heard and to present witnesses and evidence, and written reasons

for the disciplinary action. See O’Bryant, 637 F.3d at 1213–14.


                                           3
               Case: 16-15862     Date Filed: 08/18/2017    Page: 4 of 4


      We also affirm the summary judgment against Hoever’s claim of retaliation.

The First Amendment forbids prison officials from retaliating against prisoners for

exercising their right of free speech. Id. at 1212. But a prisoner cannot state a claim

of retaliation for a disciplinary charge involving a prison rule infraction when the

prisoner was found guilty of the actual behavior underlying that charge after being

afforded adequate due process. Id. at 1215. Any possible causal connection

between the protected activity (the grievances) and the harm (the disciplinary

charges and sanctions) is severed since the harm is not in reaction to any protected

activity, but directly due to an improper activity. Id. at 1219–20. We ask only

whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board. Id. at 1213‒14. Hoever was found guilty of the

behavior charged in the allegedly retaliatory disciplinary report and there was

evidence to sustain that finding, so his retaliation claim fails. See id. at 1212–20.

      We also lack jurisdiction to review the denial of Hoever’s request for

discovery. Hoever did not appeal the magistrate judge’s denial of the discovery

motion to the district court, and the district court did not have an opportunity to

address it. United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980).

      AFFIRMED.




                                           4